DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Amendment received on 10/06/20 is acknowledged and entered. Claims 1 has been amended. Claims 2-10 have been withdrawn. New claims 11-20 have been added.
	The Examiner notes that the full text of claims 6-10 is struck through; therefore, for the purposes of examination the Examiner considers claims 6-10 as canceled. 
The Examiner notes that new claims 11-20 are not in accordance with 37 CFR 1.121(c)(3).  Applicant is reminded that new claims added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining. (See: Non-Final Office action of 05/06/2020, Page 7, 2nd paragraph).

                                                     Drawings
	The drawings 6-20 filed on 10/06/20 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
	FIG. 6 shows a diagram illustrating auction-based market dynamics that lead to
excessive transaction costs, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG 7 shows a flow chart for an algorithm that supports optimization of deployment and access disparity mitigation functions using a federated network 
	FIG 8 shows an apparatus for an open information system for wireless 
cybermedia services with provisions for a user interface for wireless internet and cybermedia intermediaries, a ledger domain multiple access protocol, and a group shared access standard, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG 9 show a ledger domain for a wireless cybermedia data center, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG 10 shows a blockchain data grid for connecting supply chains with channels
for on demand services, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG 11 shows a diagram showing economic signaling among a group of market 
actors engaged in collaboration on technological innovation, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG 12 shows a schematic showing the ledger domain multiple access protocol, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG. 13 shows a schematic for a wireless internet and cybermedia interface, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG. 14 shows a schematic for the group shared access standard, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG. 15 shows a schematic showing a flow chart for a process that integrates 
protocol, the interface and standards, from the system for wireless cybermedia services, which was not described or illustrated in the original disclosure as file on 04/27/2011;
 	FIG. 16 shows a schematic showing a wireless cybermedia network that has been adapted to include a headend apparatus with a ledger domain for a federated network architecture, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG. 17 depicts a schematic showing a blockchain grid for optimization of broadband exchange services, which was not described or illustrated in the original disclosure as file on 04/27/2011;
	FIG 18 depicts a schematic showing a blockchain grid for optimization of financial
exchange services.
	FIG 19 depicts a schematic showing a flow chart for the monetization of an 
encrypted payload using the wireless internet and cybermedia interface.
	FIG. 20 shows a flow chart for the process of a wireless cybermedia receiver device, which was not described or illustrated in the original disclosure as file on 04/27/2011.


                                      Specification
	The substitute specification filed 10/06/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c), which state: 
	A marked-up copy of the substitute specification showing all the changes relative to the immediate prior version of the specification of record must be submitted. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five of fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Numbering the paragraphs of the specification of record is not considered a change that must be shown under 37 CFR 1.125(c). The paragraphs of any substitute specification, other than the claims, should be individually numbered in Arabic numerals (for example [0001]) so that any amendment to the specification may be made by replacement paragraph in accordance with 37 CFR 1.121(b)(1). 
The amendment of 10/06/2020, while having a clean form of a substitute Specification without markings, and a statement that no new matter is introduced into the Specification, does not include a marked-up copy of the substitute Specification.

Accordingly, the Examiner maintains the following objections:
The Specification filed 04/27/2011 is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g. “http//www.techforall.org”; “www.fcc.gov”, etc. [0009]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. MPEP § 608.01 (VII) states:
	“If hyperlinks and/or other forms of browser-executable code are embedded in the text of the patent application, examiners should object to the specification and indicate to applicants that the embedded Hyperlinks and/or other forms of browser-executable code are impermissible and that references to web sites should be limited to the top-level domain name without any prefix such as http://or other browser-executable code. This requirement does not apply to electronic documents listed on forms PTO-892 and PTO/SB/08 where the electronic document is identified by reference to a URL.” 

	Further, the Specification [0005] includes references to non-existed US Patent Application “210020868”, which appears to be a clerical error.
	Further, it has been noted that the Specification includes numerous references to US patents, US patent publications and other publications. However, said listing of references in the Specification is not a proper information disclosure statement. If information listed in the specification rather than in a separate paper, or if the other content requirements as discussed in MPEP § 609.04(a) are not complied with, the 37 CFR 1.97  Filing of information disclosure statement, 37 CFR 1.98  Content of information disclosure statement, and MPEP § 609.04(a) Content Requirements for an Information Disclosure Statement.	
	The Brief Description of the Drawings [0025] describes the Fig. 1 as software; however it appears that Fig. 1 discloses an exemplary network configuration useful with the Applicant’s invention. Also, paragraph [0032] of the Specification refers to Fig. 1 as a collection of steps; however there is no algorithm disclosed on Fig. 1.

                                      Claims Amendment
Newly submitted claims 12-19 are directed to an invention that is independent or distinct from the invention originally claimed, because claims 12-19 are directed to 
MPEP 821.03 states:
821.03 [R-3]    Claims for Different Invention Added After an Office Action
Claims added by amendment following action by the examiner, MPEP § 818.01, §818.02(a), to an invention other than previously claimed, should be treated as indicated by  37 CFR 1.145.

37 CFR  1.145. Subsequent presentation of claims for different invention.

If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§  1.143 and 1.144

	Newly introduced claims 12-19 are directed to different inventions. Specifically, claims 12-15 are directed to standardization of collaborative mitigation techniques 
Therefore, to advance the prosecution, and since Applicant has received an action on the merits for the originally presented invention of claim 1, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
If Applicant’s intention is to pursue the non-elected invention, Applicant should file a divisional application directed to the subject matter of non-elected claims.
	
Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
	The Specification does not provide support for the following limitations: 
	Regarding claim 1:
	a subset of parties who are secondary market participants;
	a subset of parties who are intermediaries;
	deploying a proxy domain for a cloud radio access network with a centralized data base for the storage of a sourcing ledger with IP address listings of contracting sellers in the cybernetics, media and spectrum domains, and a user ledger with IP address listings of contracting subscribers in tire voice, video, data and gig economy domains;
	functionally equivalent to a secondary market for acquiring surplus capacity contributed by sourcing ledger entities wherein the supply chain mechanism enables an exchange facility to optimize cost determinants for the provision of retail services, and where in one embodiment the mechanism employs wireless cybermedia technologies based on internet protocols to incentivize and optimize service production by sourcing ledger entities;
	contracting parties listed on the sourcing ledger to act as wireless internet and cybermedia intermediaries for the purpose of interconnecting of a proxy domain for a cloud-radio access network maintained by the exchange facility and proxy domains maintained by affiliated wireless carrier networks;
	employing a ledger division multiplex access protocol to locate and connect sources of affiliated cybermedia service providers with subscribing end user destinations;
	combining the supply chain mechanism with a price mechanism in a proxy domain to form a multi-sided on-line market platform to facilitate sales and exchanges of services to account holders listed on the user ledger;

	and where in another embodiment the method provides a digital exchange facility with the capability to offset the cost of delivering voice and data services to disadvantaged end users, for example, by adopting zero-rated provisioning techniques, by allowing end user consumers to redeem loyalty reward tokens from merchant exchange members as a method of payment, and by allocating revenues from the sale of advertising, video service subscriptions, and from the collection of fees from other similar gig economy service offerings by end user merchants;
	using the method, the apparatus, and algorithms for motivating co-existential intelligence among the parties, to optimize the market positions of both the buyers and sellers, and to incentivize their mutually beneficial participation in the sustainable development of the local, national or global economy.

	Regarding claim 11:
	A method of data processing in accordance with the method of Claim 1, to support a public or private combinatorial simultaneous auction process, or an equivalent system of procurement, comprising
	identifying a problem involving a scarcity of broadband resources in a specific geographical location by sampling of broadband connection data from various random sources, for example, to isolate demographic zones that are experiencing an invariant state of disequilibrium in the allocation of broadband connections,
	processing the available data to isolate cost/price dynamics in the wireless technology domains related to network cybernetics, digital media, and spectrum allocation, and
	interconnecting a plurality of service providers, of diverse sizes and in diverse locations, participate in the discovery and utilization of technological price to value combinations that improve the quality of service, quality of experience and quality of interaction enjoyed by consumers in areas where broadband connections are scarce,
	processing, and analysis on a recursive basis of metadata generated by the use of applications and devices employing the wireless internet and cybermedia-user interface, the protocol for ledger division multiplex .access, and the group shared access standard for allocating shared spectrum resources.
	indexing and updating a descending sequence of co variate price bids to include a seller’s estimate of capital expenditure a willing buyer is expected to incur plus a separate figure signaling the amount that a seller is willing to defer on acceptable terms, so that the combined variate bid is to reduce the initial expenditure of capital at the point of sale for the buyer;

	pairing supplier and manager groups values to form stock to flow ratios for each cointegrated bidder group pairing;
	opening the process in a final round of bidding to entertain funding bids from secondary market sources to incentivize action by market forces at the point of equilibrium where in the judgment of the finding source the capex multiplier vectors intersect with revenue multiplier vectors, and
	finalizing price discovery with the selection of the optimal stock to flow value ratio using the optimization methods described in step two.

	Accordingly, amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.  In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites conditional limitations that do not move to distinguish the claimed invention from the cited art. Claim 1 recites:
one embodiment the method supplies a digital exchange facility with the capability to estimate and employ average margin per user data for use in determining prices for voice, video and data service offerings,
	and where in another embodiment the method provides a digital exchange facility with the capability to offset the cost of delivering voice and data services to disadvantaged end users, for example, by adopting zero-rated provisioning techniques, by allowing end user consumers to redeem loyalty reward tokens from merchant exchange members as a method of payment, and by allocating revenues from the sale of advertising, video service subscriptions, and from the collection of fees from other similar gig economy service offerings by end user merchants”
	These phrases are conditional limitations with the noted steps not necessarily performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally inviolable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C]. In this case the optional statement is considered to not have been invoked to accomplish the meets and bounds of the claim. 
Applicant is reminded that the Office must construe claims in the broadest reasonable manner during prosecution in an effort to establish a clear record of what applicant intends to claim. In deciding whether a pending claim particularly points out and distinctly claims the subject matter, a lower threshold of ambiguity is applied during prosecution. Ex parte Miyazaki, 89 USPQ2d 1207, 1212 (Bd. Pat. App. & Int. 2008) (precedential); In re Am. Acad. of Sci. Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). The lower threshold is applied because the patent record is in development and not fixed. As such, applicant has the ability to provide explanation and/or amend the claims to ensure that the meaning of the language is clear and Burlington Indus. Inc. v. Quigg, 822 F.2d 1581, 1583, 3 USPQ2d 1436, 1438 (Fed. Cir. 1987). During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.
The Examiner further notes that the noted recitations are not per se indefinite. However, while claim 1 comprises conditional action that is to be performed if a particular embodiment is elected, there is no positively recited step which actually determines or confirms which particular embodiment has occur; in fact said embodiments may never occur. Further, the claim does not state what happens if that particular embodiment is not present (if the particular embodiment is not elected). As such, it is unclear how the method flows in either situation, which, in this particular case, renders the claim indefinite. 
	Further, claims 1 and 11 have numerous antecedent basis issues. There is insufficient antecedent basis for numerous limitations in the claims. The lack of antecedent basis issues are too numerous to effectively list in this office action. Applicant is reminded that the first time a limitation is introduced in a claim it should be preceded by the word “a” or “an”. Subsequent recitations of that limitation should be preceded by the word “the” or “said”.
Further, the term "specifically calculated" in claim 1 (page 4, line 13) is a relative term which renders the claim indefinite.  The term "specifically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
	Further, the phrase "for example" in claim 1 (Page 8, line 15) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Federal Communication Commission, Wireless Operations in the 3650-3700 MHz Band (FCC 05-56) in view of Gazdzinski (US 2007/0094691 A1) and further in view of Stademann et al. (US 2008/0046597 A1).

Claims 1 and 11.  A business method for coordinating supply and demand in wireless cybermedia services in licensed and unlicensed spectrum bands, 
(the Examiner notes that the following language appears to indicate an intended use of the method, and does not require method steps to be performed: 
“where, in one embodiment the features of the method are specifically calculated to incentivize the formation of exchange facilities to coordinate market-based functions to mitigate transaction cost barriers that distort the allocation of broadband connections, and to optimize the conditions for sustainable development in the information and communications technology sector in diverse locations, including areas where broadband connections are invariantly scarce, the means and the steps thereof”. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.”) 

	comprising:
	conducting a process of registration for listing a universe of persons who interested parties in the buying, selling and transferring information goods and services through a combination of wireless and wireline technologies including a subset of parties who provide telecommunications services as non-exclusive co-priority operators of a class of entities that function in the nature of a telecommunications carrier, internet service provider or telecommunications maintenance organization for acquiring and bundling spectrum usage rights with intellectual property rights for sale to buyers
	a subset of parties who are buyers or subscribers of wireless cybermedia goods and services whether directly as individuals, households, businesses, schools libraries or telecommunications cooperative, or as sponsors of access for the benefit of other end users,
	a subset of parties who are secondary market participants including providers of financial services including investment firms, commodities exchanges for the sale of on-line advertising and loyalty reward points, depository institutions with access to the 
	a subset of parties who are intermediaries of the buyers, sellers, and secondary market participants,
	deploying a proxy domain for a cloud radio access network with a centralized data base for the storage of a sourcing ledger with IP address listings of contracting sellers in the cybernetics, media and spectrum domains, and a user ledger with IP address listings of contracting subscribers in tire voice, video, data and gig economy domains 
	equipping a proxy domain with a supply chain mechanism that functionally equivalent to a secondary market for acquiring surplus capacity contributed by sourcing ledger entities wherein the supply chain mechanism enables an exchange facility to optimize cost determinants for the provision of retail services, and where in one embodiment the mechanism employs wireless cybermedia technologies based on internet protocols to incentivize and optimize service production by sourcing ledger entities, including by employing a user interface to enable contracting parties listed on the sourcing ledger to act as wireless internet and cybermedia intermediaries for the purpose of interconnecting of a proxy domain for a cloud-radio access network maintained by the exchange facility and proxy domains maintained by affiliated wireless carrier networks, content distribution networks, mobile virtual network operators, and multi-channel video program distributors,

	employing group shared access procedures as a standard for allocating shared spectrum resources to access points supplied by operators of wireless internet services, and
	combining the supply chain mechanism with a price mechanism in a proxy domain to form a multi-sided on-line market platform to facilitate sales and exchanges of services to account holders listed on the user ledger,
	(where in one embodiment the method supplies a digital exchange facility with the capability to estimate and employ average margin per user data for use in determining prices for voice, video and data service offerings,
	and where in another embodiment the method provides a digital exchange facility with the capability to offset the cost of delivering voice and data services to disadvantaged end users, for example, by adopting zero-rated provisioning techniques, by allowing end user consumers to redeem loyalty reward tokens from merchant exchange members as a method of payment, and by allocating revenues from the sale of advertising, video service subscriptions, and from the collection of fees from other similar gig economy service offerings by end user merchants), and
	using the method, the apparatus, and algorithms for motivating co-existential intelligence among the parties, to optimize the market positions of both the buyers and sellers, and to incentivize their mutually beneficial participation in the sustainable 
FCC 05-56 discloses Rules for Wireless Broadband Services in the 3650-3700 MHz Band, including licensing, service and technical rules that allow fixed and base-station-enabled mobile terrestrial operations; said operations including delivering services of wireless internet service providers (WISPs) to bring broadband services to consumers, including those living in rural areas and having fewer choices for broadband services than consumers in more populated areas (Pages 1 and 2); 
	said delivering comprises delivering wireless broadband services and technologies including WiMax (802.16); 
	said licensing includes operating in licensed and unlicensed U.S. spectrum bands for wireless broadband services (Pages 5, “11”, “12”, “13”; Page 11, “28”; Page 34, “92”); 
	and coordinating supply and demand in wireless cybermedia services generally in licensed and unlicensed U.S. spectrum bands for wireless broadband services (Page 15, “40” (Build-out in this (3650 MHz) band will be driven by market demand and the ability to meet this demand will not be restricted by a limited number of wireless licenses or an exclusive licensing structure).  
	FCC 05-56 further teaches:
	(d)    executing affiliation agreements third party base station operators with provisions for licensing of trade names associated with the network; (Page 12, “31”) (Each terrestrial licensee in the 3650 MHz band will have a non-exclusive nationwide license and be required to register its fixed and base stations.  The licensee will be allowed to register all of its fixed and base stations under one license); Page 12, “32” (Applicant qualification for non-exclusive nationwide wireless licenses in the 3650 MHz band will be assessed in accordance with FCC Form 601 and Commission rules). Alternatively, under the Broadest Reasonable Interpretation, optional language, including: “with provisions for licensing of trade names associated with the network” is not given patentable weight.  MPEP 2111.04 I states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Further, optional claim elements do not narrow claim limitations since they can be omitted (In re Johnston, 77 USPQ2d 1788 (Fed Cir 2006)).
	(f)    managing the network to ensure compliance with applicable FCC rules and policy goals (Page 12, “31”) (a non-exclusive nationwide wireless license does not authorize operation of a fixed or base station in this band until that station is registered); (Page 13, “34”) (Rule Part and Regulatory Status.  The 3650 MHz Service Rules Notice of Proposed Rulemaking (NPRM) sought comment on the rule part that should be utilized to govern wireless operations and services in the 3650 MHz band and noted that wireless broadband service licensees in the 3650 MHz band could be subject to other rule parts depending on the types of operations and services that they offered). (Page 17, “45”) (Our decision regarding the appropriate licensing scheme for this particular spectrum centers around the unique characteristics of the 3650-3700 MHz band, including the need to protect grandfathered FSS earth station operations against harmful interference, the lack of pairing opportunities with other spectrum bands limiting the possibility of duplex operations, and the goal of enabling multiple users to share spectrum in the same geographic area without interference through the use of contention based technologies); (Page 27, “67”) (we adopt rules to license terrestrial operations in the 3650 MHz band under Part 90 of our rules.  We observe that there is a general requirement for all equipment to obtain certification under that rule part.  This requirement recognizes that there is a certain “core group” of equipment that requires a higher level of oversight than manufacturer's self-approval (Declaration of Conformance or Verification), due to a high risk of non-compliance, the potential to create significant interference to safety and other communication services, and the need to ensure compliance with the requirements to protect against radio frequency exposure.) 
	FCC 05-56 does not specifically teach, but Gazdzinski discloses:
	arranging cloud-based infrastructure to host multimedia content; Figs. 1, 1a; [0033]; [0038]; [0081]; [0090]; [0098]-[0103]; [0207] (utilizing services from third party Internet service providers (see: [0083]; [0098]; [0106]; [0190]; [0193]) at least suggests a cloud based computing for the benefit of cost reduction, mobility and disaster recovery, as well as ability to use services of third-party Internet service providers, as specifically stated in Gazdzinski);
	installing a content management system with provisions for account
management and billing; Figs. 1, 1a; [0035]; [0055]; [0088]; [0189]; [0102]; [0207]
	acquiring and storing content for syndication and distribution; [0190]; [0033]; [0038]; [0090]; [0102]; [0207]
	distributing interfaces and software development kits to base station operators and third party creative providers in the intended coverage areas. [0098]; [0101]; [0106]; [0190]; [0208]

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify FCC 05-56 to include the recited limitations, as disclosed in Gazdzinski, because it would advantageously allow to provide on-demand services between an existing multimedia specific operators or 
satellite subscriber's content-based network and a cellular-based network, e.g., between the video-on-demand server in a cable network and various types of client mobile devices, and to permit correlation between a given subscriber's accounts on each network, thereby allowing for unified billing to that subscriber, as specifically stated in Gazdzinski. [0028]
	The combination of FCC 05-56 and Gazdzinski does not specifically teach (f) managing the network to ensure the security and integrity of the traffic assing through it, which is disclosed in Stademann et al. (Stademann). Specifically, Stademann discloses a method of accessing networks for broadband user connection, by switching IP packets between client networks and IP provider networks by way of an access network, wherein checks on the traffic can take place in order to ensure the network security and integrity. [0064] 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include the recited limitations, as disclosed in Stademann, because it would advantageously allow 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
















Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        01/15/2021